NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                           901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                           CORPUS CHRISTI, TEXAS 78401
                                                                           361-888-0416 (TEL)
JUSTICES
                                                                           361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                           HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                           ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                        100 E. CANO, 5TH FLOOR
                                                                           EDINBURG, TEXAS 78539
                                                                           956-318-2405 (TEL)
CLERK
  CECILE FOY GSANGER            Thirteenth District of Texas               956-318-2403 (FAX)

                                                                           www.txcourts.gov/13thcoa

                                           July 30, 2015

      Hon. Leah J. O'Leary                        Tracey Murphy
      Assist. Atorney General                     #835047
      P. O. Box 12548                             Beto One
      Austin, TX 78711-2547                       1391 F.M. 3328
      * DELIVERED VIA E-MAIL *                    Tennessee Colony, TX 75880

      Re:       Cause No. 13-13-00480-CV
      Tr.Ct.No. B-12-1539-CV-A
      Style:    TRACEY MURPHY #835047 v. CANDICE MOORE, ET AL.


             Enclosed please find the opinion and judgment issued by the Court on this date.

                                              Very truly yours,



                                              Cecile Foy Gsanger, Clerk

      CFG:ch
      Enc.
      cc: County Court at Law No. 3 (DELIVERED VIA E-MAIL)
           Hon. Zenaida Silva, Cameron County Clerk (DELIVERED VIA E-MAIL)